Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/6/2022, with respect to the previous objection to claim 4 have been fully considered and are persuasive.  Applicant has amended the claim to obviate the issues.  The previous objection to claim 4 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 10/6/2022, with respect to the previous 112(b) rejections of claims 1, 5-6, & 14 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous 112(b) rejections of claim 1, 5-6, & 14 have been withdrawn. 

Applicant's arguments filed 10/6/2022 regarding the previous 102 rejection of claim 1 under Park have been fully considered but they are not persuasive.
Applicant argues the rejection basis is improper because it equates portions of Park’s module cover 72 to read on the magnet house and the cover housing, with Applicant citing MPEP 2131.  Applicant argues the cover housing and the magnet housing are not two individual housings coupled to each other.  
Examiner respectfully disagrees.  Examiner did not use the same structural element to read on the magnet housing and the cover housing, as Examiner cited specific portions of the module cover 72 as reading on each.  The claim language does not appear to prohibit the structural elements from being integrated/one-piece, or necessitate they are removably coupled.  Examiner maintains that integrated components are still coupled.  To advance prosecution regarding if it were necessitated that these are separate/removably fastened components, Examiner further notes that case law exists as it would pertain to making separable/integral (see MPEP 2144.04, “Making Separable”, “Making Integral”).  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 20190048517, “Park”).
Park teaches a laundry treatment apparatus comprising:

For Claim 1:
A laundry treating apparatus comprising: 
a cabinet (see Figure 1, cabinet 10); 
a drum disposed inside the cabinet and configured to accommodate a treatment object, the drum being made of a metal material (see Figures 1 & 12, drum 30.  [0027]); and 
an induction module that is spaced apart from an outer circumferential surface of the drum and configured to heat the drum by induction, the induction module comprising (see Figures 1, 12-15, induction module 70): 
a coil (see Figures 12-15, coil 71);
a base housing that accommodates the coil (see Figures 12-15, base housing 74), 
a magnet (see Figures 12-15, permanent magnets 80),
a magnet housing that is coupled to the base housing and that comprises a holder that  accommodates the magnet (see Figures 12-15, module cover 72, permanent-magnet-mounting portions 81.  refer to bottom half of module cover 72).  Examiner interprets the bottom half of module cover 72 including permanent-magnet-mounting portions 81 as the magnet housing, and refers to the line/boundary across the top of permanent-magnet-mounting portions 81 in the lower image of Figure 13 as defining the top and bottom halves, and 
a cover housing coupled to the magnet housing to thereby place the magnet between the magnet housing and the cover housing (see Figures 12-15, module cover 72.  refer to top half of module cover 72).  Examiner interprets the top half of module cover 72 excluding permanent-magnet-mounting portions 81 as the cover housing, and refers to the line/boundary across the top of permanent-magnet-mounting portions 81 in the lower image of Figure 13 as defining the top and bottom halves.

For Claim 2:
The laundry treating apparatus of claim 1, wherein the holder comprises a support portion disposed at a bottom portion of the holder and configured to support the magnet thereon (see Figures 13-14, permanent-magnet-mounting portions 81, lower opening 82.  refer to bottom surface(s) surrounding lower opening 82).

For Claim 3:
The laundry treating apparatus of claim 2, wherein the holder further comprises: 
a barrier that extends upward from the support portion toward the cover housing and that defines an opening portion configured to receive and seat the magnet at a lower portion of the opening portion (see Figures 13-14, permanent-magnet-mounting portions 81, inner wall 81b. refer to two sidewalls).  Examiner considers inner wall 81b and/or the two side walls (e.g. the three sides/side walls excluding the opening surface) can read on the barrier.  The opening portion can be the interior and open surface/face near where latching portion 81a is located.  

For Claim 4:
The laundry treating apparatus of claim 3, wherein the opening portion opens to an upper portion of the magnet housing and is configured to receive the magnet therethrough (refer to claim 3 rejection). 

For Claim 5:
The laundry treating apparatus of claim 3, wherein the holder comprises a plurality of support portions that extend from a lower portion of the barrier toward each other, the plurality of support portions including the support portion (see Figures 13-14, refer to bottom surface(s) surrounding lower opening 82), and 
wherein ends of the plurality of support portions face each other and are spaced apart from each other to define a predetermined interval therebetween (see Figures 13-14, refer to bottom surface(s) surrounding lower opening 82).

For Claim 6:
The laundry treating apparatus of claim 2, wherein the magnet housing comprises a plurality of holders including the holder (see Figure 13, permanent-magnet-mounting portions 81).  There would be a holder associated with each permanent-magnet-mounting portion 81, and 
wherein the magnet housing further comprises a connector that connects the plurality of holders (see Figure 13, refer to bottom surface/bottom rim area of module cover 72 surrounding the various permanent-magnet-mounting portions 81).

For Claim 7:
The laundry treating apparatus of claim 6, wherein the connector defines a through portion that passes through the connector in a direction toward the base housing (see Figures 12-13, refer to opening(s) at either the center associated with the fan or at the corners/cover-coupling portions 72b).

For Claim 8:
The laundry treating apparatus of claim 7, wherein the connector connects upper portions of the plurality of holders (refer to claim 6 rejection).  The bottom surface/bottom rim area of module cover 72 appears to connect upper portions of permanent-magnet-mounting portions 81.

Examiner considers claim 9 would be read upon by the various permanent-magnet-mounting portions 81 connected together by the bottom surface/rim:

For Claim 9:The laundry treating apparatus of claim 8, wherein the plurality of holders comprise: 
a first support portion configured to support a first magnet (refer to claim 2 rejection); 
a first barrier that extends upward from the first support portion and that defines a first opening portion configured to receive and seat the first magnet at a lower portion of the first opening portion (refer to claim 3 rejection); 
a second support portion spaced apart from the first support portion and configured to support a second magnet (refer to claim 2 rejection); 
a second barrier that extends upward from the second support portion and that defines a second opening portion configured to receive and seat the second magnet at a lower portion of the second opening portion (refer to claim 3 rejection), and 
wherein the connector connects upper portions of the first barrier and the second barrier (refer to claim 8 rejection).

For Claim 10:
The laundry treating apparatus of claim 7, wherein the connector connects lower portions of the plurality of holders refer to claim 6 rejection).  The bottom surface/bottom rim area of module cover 72 appears to connect lower portions of permanent-magnet-mounting portions 81.

For Claim 15:
The laundry treating apparatus of claim 1, wherein each of the base housing, the magnet housing, and the cover housing comprises a joint that defines a hole configured to receive a screw (see Figures 12-15, cover-coupling portions 72b, base coupling portions 743.  [0236]).

For Claim 16:
The laundry treating apparatus of claim 15, wherein the magnet housing is fixed to an upper portion of the base housing (see Figures 12-15, module cover 72, cover-coupling portions 72b, base housing 74, base coupling portions 743.  [0236]), and 
wherein the cover housing is fixed to an upper portion of the magnet housing (refer to claim 1 rejection.  see Figures 12-15, module cover 72).

For Claim 17:
The laundry treating apparatus of claim 16, further comprising: 
a tub that is disposed inside the cabinet and that accommodates the drum, the tub comprising a tub joint that protrudes from an outer circumferential surface of the tub and that is configured to receive the screw (see Figure 12, tub 20, tub coupling portions 26.  [0236]), 
wherein the induction module is configured to be fixed to the outer circumferential surface of the tub based on the tub joint being coupled to the joint of each of the base housing, the magnet housing, and the cover housing by the screw (see Figure 12, tub 20, tub coupling portions 26.  [0236])).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20190048517, “Park”) as applied to claim 1 above, and further in view of Yunbiao et al. (CN 202551398, “Yunbiao”).  Applicant provided Yunbiao in an IDS, and Examiner has provided a machine translation thereof.
Park teaches claim 1.
Park teaches coupling ears between module cover 72 and base housing 74 which relies on a screwed connections (see Figures 12-13, module cover 72, cover-coupling portions 27b, base-coupling portions 743, base housing 74.  [0236]), but does not appear to teach the following:

For Claim 11:
The laundry treating apparatus of claim 1, wherein one of the base housing or the magnet housing comprises a ring, and 
wherein the other one of the base housing or the magnet housing comprises a hook configured to couple to the ring.

Examiner however, considers it well-known to fasten together induction heating components using a hook/hole coupling arrangement and refers to Yunbiao (see Yunbiao’s Figures 1-3, coil base 1, second coil base 2, hooks 3, holes 4).  Examiner considers modifying Park’s coupling ears between module cover 72 with base housing 74 (e.g. cover-coupling portions 27b and base-coupling portions 743, which relies on corresponding ears which are screwed together) with ears utilizing a hook/hole coupling arrangement constitutes a simple substitution of coupling arrangements (see MPEP 2143, "(B) Simple substitution of one known element for another to obtain predictable results”).  
If the shape of the ears are challenged regarding a “ring”, Examiner cites case law regarding change in shape (see MPEP 2144.04, “Change in Shape”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Park and more particularly to have Park’s cover-coupling-mounting portions 72 and base-coupling portions 743 rely in a hook/hole coupling arrangement because said modification constitutes a simple substitution of coupling arrangement in view of Yunbiao.

Modified Park teaches claim 11.
Modified Park also teaches the following:

For Claim 12:
The laundry treating apparatus of claim 11, wherein the ring is disposed at a rim of the one of the base housing or the magnet housing, 
wherein the hook is disposed at a rim of the other one of the base housing or the magnet housing (refer to claim 11 rejection.  see Park’s Figures 12-13, cover-coupling portions 27b, base-coupling portions 743), and 
wherein the base housing is configured to be detached from the magnet housing based on the ring and the hook being decoupled from each other (refer to claim 11 rejection.  see MPEP 2144.04, “Making Separable”).  Examiner considers Yunbiao’s arrangement would be detachable, but if challenged, Examiner cites case law regarding making separable.

Park teaches claim 1.
Park does not appear to teach the following of the interpreted magnet housing and cover housing of module cover 72:

For Claim 13:
The laundry treating apparatus of claim 1, wherein one of the magnet housing or the cover housing defines a groove, and 
wherein the other one of the magnet housing or the cover housing comprises a hook configured to insert into the groove.

Examiner however, considers it well-known to fasten together induction heating components using a hook/hole coupling arrangement and refers to Yunbiao (see Yunbiao’s Figures 1-3, coil base 1, second coil base 2, hooks 3, holes 4).  Separating Park’s module cover 72 (e.g. along the interpreted boundary of claim 1 demarcating the interpreted cover housing and magnet housing) and fastening the two parts together using a hook/hole arrangement as taught by Yunbiao is the obvious act of making separable (see MPEP 2144.04, “Making Separable”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Park and more particularly for module cover 72 to have separate components fastened together by a hook/hole arrangement as taught by Yunbiao because said modification is the obvious act of making separable.

For Claim 14:
The laundry treating apparatus of claim 13, wherein the other one of the magnet housing or the cover housing comprises a plurality of hooks that extend along one direction, the plurality of hooks including the hook (refer to claim 13 rejection.  see Yunbiao’s Figures 1-3, coil base 1, second coil base 2, hooks 3, holes 4).

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20190048517, “Park”) as applied to claim 1 above.
Park teaches claim 1.
Park teaches a latching portion and a permanent magnet pressing portion (see Park’s Figures 13-14, base housing 74, latching portion 81a, permanent magnet pressing portion 81c.  [0226]-[0228]), wherein the permanent magnet pressing portion appears to read on a “clamp”.  Park’s permanent magnet pressing portion 81 however, would be associated with the base housing 74 and would not read on the following:

For Claim 18:
The laundry treating apparatus of claim 1, wherein the cover housing comprises a clamp disposed at a lower portion of the cover housing and configured to fix the magnet in the magnet housing.

Examiner however, considers flipping/rearranging/reversing the arrangement of Park’s Figure 14 (e.g. invert Figure 14 so that permanent magnet pressing portion 81c and latching portion 81a are applied to the top instead of the bottom) appears to read on the claimed limitation (see MPEP 2144.04, “Rearrangement of Parts”, “Reversal of Parts”).  Examiner notes that the top of permanent-magnet-mounting portion 81 is covered/bounded by the interpreted cover housing (see claim 1 rejection), such that the permanent magnet pressing portion 81c would be applied to said cover housing.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Park and more particularly to invert the arrangement of the permanent magnet pressing portion 81c and latching portion 81a of permanent-magnet-mounting portion so that they are applied to the top-side because said modification is an obvious rearrangement/reversal of parts.   

Modified Park teaches claim 18.
Modified Park also teaches the following:

For Claim 19:
The laundry treating apparatus of claim 18, wherein the clamp is elastically supported at the lower portion of the cover housing and is in contact with the magnet (refer to claim 18 regarding rearrangement of parts/reversal of parts.  see Park’s Figure 14, permanent magnet pressing portion 81c.  [0226]).

For Claim 20:
The laundry treating apparatus of claim 18, wherein the clamp protrudes from the lower portion of the cover housing and is in contact with the magnet (refer to claim 18 rejection regarding rearrangement of parts/reversal of parts.  see Park’s Figure 14, permanent magnet pressing portion 81c.  [0226]-[0228]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718